One ground of the defendant's motion for a directed verdict was *Page 84 
that the sister of the decedent was not a beneficiary under the statute, his mother living at his death but dying before action brought, and that the action could not be maintained; and error is assigned in the denial of such motion and the motion for judgment notwithstanding the verdict. The question was considered on the former appeal and is again pressed by the defendant. We held that the sister was a beneficiary within the Federal act, and that there could be a recovery if she was in fact a dependent. So far as we are advised but one case, Kerner v. Trans-Mississippi T.R. Co. 158 La. 853, involving a similar statute, has arisen since. The conclusion there reached is not in harmony with that adopted by us. The contention of the defendant has been considered again on this appeal, we adhere to the decision made on the former one, and the judgment is affirmed.